Case: 18-50352      Document: 00514475043         Page: 1    Date Filed: 05/16/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                    United States Court of Appeals

                                    No. 18-50352
                                                                             Fifth Circuit

                                                                           FILED
                                  Summary Calendar
                                                                       May 16, 2018
                                                                      Lyle W. Cayce
UNITED STATES OF AMERICA,                                                  Clerk

              Plaintiff – Appellee

v.

JUAN CARLOS FIGUEROA-RAMOS,

              Defendant – Appellant




                  Appeals from the United States District Court
                        for the Western District of Texas
                             USDC No. 4:18-CR-111


Before DAVIS, CLEMENT, and COSTA, Circuit Judges.
PER CURIAM:*
       Juan Carlos Figueroa-Ramos appeals the district court’s order of
detention pending trial. Since the order was issued, Figueroa-Ramos has
entered a guilty plea. This Court upholds a district court’s pretrial detention
order “if it is supported by the proceedings below, a deferential standard of




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
     Case: 18-50352      Document: 00514475043         Page: 2    Date Filed: 05/16/2018



                                      No. 18-50352
review that we equate to the abuse-of-discretion standard.” 1 Based on the
record before us, including Figueroa-Ramos’s criminal history and his plea of
guilty to a felony, we conclude that the district court did not abuse its discretion
by denying bail. We AFFIRM.




       1United States v. Reuben, 974 F.2d 580, 586 (5th Cir. 1992) (internal quotation marks
omitted).
                                             2